o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-122483-11 uil ------------------------------- ----------------------------------- -------------------------------------- dear -------------------- i am responding to your e-mail to senator harry reid on the federal_income_tax laws described in internal_revenue_service publication community_property in particular you questioned the fairness of requiring registered domestic partners who live in nevada to report half of their combined community_income and deductions in addition to their separate_income and deductions gross_income is all income from whatever source derived including compensation_for services such as fees commissions fringe_benefits and similar items sec_61 of the internal_revenue_code federal tax law generally respects state property law characterizations and definitions u s v mitchell 403_us_190 287_us_103 in 282_us_101 the supreme court held that for federal_income_tax purposes a wife owned an undivided one-half interest in the income her husband earned in washington a community_property_state and was liable for federal_income_tax on that one-half interest the court concluded that husband and wife must each report one-half of the community_income on his or her separate_return regardless of which spouse earned the income on date we issued chief_counsel_advice cca which addressed the federal tax treatment of community_income by california registered domestic partners california is a community_property_state and provides full community_property treatment to registered domestic partners section of the california family code the california domestic partner rights and responsibilities act of the california act the cca concluded that applying the principle that federal_law respects state law property characterizations the federal tax treatment of community_property applies to california registered domestic partners and a california registered domestic partner conex-122483-11 must report one-half of the community_income nevada is a community_property_state sec_123 of the nevada revised statutes in addition similar to california nevada provides community_property treatment to nevada registered domestic partners under the nevada domestic_partnership act which took effect on date applying the principle that federal_law respects state law property characterizations the federal tax treatment of community_property applies to nevada registered domestic partners effective date a nevada registered domestic partner must report one-half of the community_income whether received in the form of compensation_for_personal_services or income from property on his or her federal_income_tax return i hope this information is helpful if you have any questions please contact - -------------------- identification_number ------------ at -------------------- sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting
